Citation Nr: 9926854	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  93-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.R., Sr.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to March 
1947.  

By a decision entered on May 26, 1995, the Board of Veterans' 
Appeals (BVA or Board) denied the veteran's claim of 
entitlement to service connection for a right knee disorder, 
and an appeal followed to the United States Court of Veterans 
Appeals (since renamed the United States Court of Appeals for 
Veterans Claims, hereinafter Court).  The Court in an Order, 
dated in July 1997, granted the Department of Veterans 
Affairs (VA) Secretary's unopposed motion to vacate the May 
1995 decision and remand the matter to the Board for 
compliance with the Court's holding in Robinette v. Brown, 8 
Vet. App. 69 (1995).

Upon return of the case to the Board, a remand was entered in 
December 1997 in order to obtain medical records specifically 
referenced by the veteran and to afford him the opportunity 
to furnish the names and addresses of those private 
physicians that may have treated him since 1947 for his 
claimed right knee disorder.  Upon completion of the 
requested actions, the VA Regional Office (RO) in Houston, 
Texas, readjudicated the claim on the basis of the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder denied by the RO in February 1990.  The 
RO denied the veteran's claim to reopen and provided notice 
to the veteran of the action taken in a supplemental 
statement of the case, dated in March 1999.  Such issue was 
then certified to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's entitlement to service connection for a 
right knee disorder was denied by the RO in a VA rating 
decision entered in February 1990, and although the veteran 
filed a notice of disagreement with such action, he did not 
thereafter perfect his appeal within the time limits 
prescribed by law.

2.  The veteran fails to present any evidence, other than his 
own unsubstantiated statement, that he failed to receive a 
statement of the case concerning the denial of his claim of 
entitlement to service connection for a right knee disorder 
in February 1990.

3.  A portion of the evidence added to the record since entry 
of the RO's decision in February 1990, denying entitlement of 
the veteran to service connection for a right knee disorder, 
is not duplicative, cumulative, or redundant of previously 
submitted materials, bears directly and substantially on the 
matter under consideration, and, by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.

4.  The veteran's claim of entitlement to service connection 
for a right knee disorder is supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The RO decision of February 1990, denying the veteran's claim 
of entitlement to service connection for a right knee 
disorder is final, and new and material evidence has been 
presented since entry of that decision with which to reopen 
the previously denied claim; such reopened claim is well-
grounded.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the RO initially denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder by a determination entered in February 
1990, with notice of the denial being mailed to the veteran's 
latest address of record (also noted to be his current 
address) in the same month.  In April 1990, the veteran 
submitted a VA Form 1-9, Appeal to the Board of Veterans' 
Appeals, which was accepted by the RO as a notice of 
disagreement with the February 1990 denial.  He therein also 
requested a personal hearing at the VA field office.  In 
response, the RO mailed to veteran at his then and still 
current address a letter, dated July 31, 1990, advising him 
that he had filed a notice of disagreement and that he had to 
follow certain procedures in order to perfect his appeal.  
One of the enclosures to that letter was a statement of the 
case outlining the reasons and bases for the denial of his 
claim for service connection.  

Evidence on file further reflects that, by separate letter, 
dated August 15, 1990, the veteran was advised that the 
hearing he had requested would be conducted on September 14, 
1990, and an attachment to a copy of that document, dated 
September 14, contains a notation that the veteran failed to 
appear for his hearing.  Moreover, the record fails to 
indicate that the veteran ever perfected his appeal of the 
February 1990 denial, there being no indication that any of 
the RO's correspondence was returned by postal authorities as 
"undeliverable."  In fact, the record shows that the 
veteran had no further contact with the RO until October 
1991, long after the expiration of the appeal period.  In the 
absence of a perfected appeal, the RO's determination of 
February 1990 became final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1998).

In connection with the veteran's assertion in the context of 
the claim to reopen filed in October 1991 that he did not 
receive the statement of the case of July 1990, the Board 
points out that it is well established that the assertion of 
nonreceipt, standing alone, does not rebut the presumption of 
regularity in the VA's mailing process.  Jones v. West, 12 
Vet. App. 98, 102 (1998); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Here, the veteran alleges nonreceipt of the statement of the 
case, but presents no other evidence in any way supporting or 
corroborating that assertion.  As referenced above, the 
record otherwise shows that the RO's correspondence to the 
veteran was mailed to him at his most recent (and still 
current) address of record, with there being no indication 
that any of the RO's letters in question were returned as 
"undeliverable" by postal authorities.  As such, the 
presumption of regularity is not rebutted, and the February 
1990 action remains final.

I.

The threshold question presented by this appeal is whether 
new and material evidence has been submitted to reopen the 
previously denied claim.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the recent case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
Court, citing Elkins, held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
the reopening of claims had become a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [In Hodge, the Federal Circuit rejected 
the test for determining the materiality of evidence 
originally set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (evidence was deemed "material" when there was a 
reasonable possibility that the additional evidence 
presented, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim) in 
favor of the test outlined in 3.156(a), that is, whether the 
newly presented evidence is so significant that it must be 
considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence on file at the time of entry of the RO's decision in 
February 1990 included the veteran's service medical records, 
which revealed no complaints or findings involving a right 
knee disorder.  Following his discharge from service, the 
veteran was hospitalized at a VA facility in July and August 
1978 for evaluation and treatment of low back pain.  During 
that period of hospital care, X-rays of the right knee were 
noted to identify minimal abnormalities.  On a VA medical 
examination in August 1978, the veteran reported that he had 
no significant difficulty in service; he also described a 
motor vehicle accident in 1972 in which he sustained an 
injury to the low back.  Also reported was his disability 
retirement under the Civil Service Retirement System due to a 
low back disorder.  His current complaints included low back 
and leg pain; no complaints or findings specific to pathology 
of the right knee were reported.  

Also of record in August 1990 was a transcript of a hearing 
afforded the veteran before the Board, sitting in Houston, 
Texas, in March 1979 regarding his claim for a permanent and 
total rating for pension purposes.  During the course of that 
hearing, the veteran reported that his right knee disorder, 
as manifested by pain and instability of the joint, 
originated with a clinical examination undertaken during a 
period of VA hospitalization in July and August 1978, there 
being no right knee problem prior thereto.  On an occasion in 
February 1984, when the veteran was seeking private medical 
care for his low back, a physical examination showed no 
abnormality of the knees.  

Evidence added to the record since entry of the RO's decision 
in February 1990 includes a duplicate copy of the veteran's 
Separation Qualification Record, as well as statements from 
the veteran's spouse and a fellow serviceperson who served 
with the veteran, various records of treatment compiled by VA 
and non-VA physicians, and statements prepared on the 
veteran's behalf by the Community Council of South Central 
Texas.

Clearly, that evidence which is duplicative of prior evidence 
is not "new," to include the copy of the veteran's 
Separation Qualification Record.  Of the remaining items of 
evidence, the undersigned addresses only three items, one 
being the treatment records identifying variously diagnosed 
pathology of the right knee; the second being a statement, 
dated in July 1992, from an individual who served with the 
veteran while he was on active duty in 1946; and the last 
being a statement, dated in August 1995, from a private 
treating physician.  The lay affiant in his sworn statement 
provides an account of the veteran's inservice injury 
involving the right knee, reportedly occurring in October or 
November 1946 when the veteran was thrown to the ground while 
riding in the back of a flat-bed truck.  Medical treatment at 
an infirmary followed, which reportedly entailed stitches in 
the area of the right knee.  In his statement, a private 
physician reported that the veteran had a possible right 
lateral meniscus tear and chondromalacia patella of the right 
knee and he offered an opinion that the foregoing "may be 
from his injury 49 years ago."

The three groups of evidence cited in the preceding paragraph 
are "new" in that such evidence was not previously of 
record in August 1990 and it is neither cumulative nor 
redundant as to the previously submitted materials.  
Likewise, such evidence bears directly and substantially on 
the question of the service incurrence of a right knee 
injury/disorder by virtue of the verified account of an 
inservice injury,  and includes a showing of current 
disablement of the right knee and linkage from a medical 
professional of one or more current right knee impairments to 
an inservice injury.  By the same token, such evidence must 
reasonably be held to be so significant that it must be 
considered in order to decide fairly the merits of the claim.  
To that extent, it is found that new and material evidence 
has been presented with which to reopen the veteran's 
previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Hodge, supra.


II.

Having determined that the veteran's previously denied claim 
has been reopened with the submission of new and material 
evidence, the Board is compelled to consider the question of 
whether the reopened claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  See Winters, Elkins, Hodge, supra.  

A well-grounded claim is one that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  To be well-grounded, a claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Although the claim need not be conclusive, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Id. at 610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In this matter, there is presented evidence of current 
disablement of the right knee, as well as evidence of an 
inservice injury of the right knee along with complaints of 
the veteran of longstanding right knee symptomatology, which 
must be accepted as true for purposes of determining well-
groundedness, see Justus v. Principi, 3 Vet. App. 510 (1992).  
Additionally, it is noted that the veteran has presented 
evidence from a medical professional that variously diagnosed 
right knee pathology may be the result of an injury occurring 
in 1946.  Such is representative, in the undersigned's view, 
of competent medical evidence of a nexus of claimed 
disability to service.  As a result, it is held that the 
veteran's reopened claim is well-grounded.  See Epps, supra.  

III.

Notwithstanding the foregoing determinations, the Board 
defers consideration of the last and final step of the three-
step process outlined in Winters, supra, pending completion 
of additional evidentiary development requested below.


ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a right knee disorder and the veteran's 
reopened claim is well-grounded.  To that extent, the appeal 
is granted. 


REMAND

In order to obtain more definitive medical data with which to 
adjudicate the veteran's claim of entitlement to service 
connection for a right knee disorder, further evidentiary 
development is judged to be in order.  Accordingly, such 
matter is REMANDED to the RO for completion of the following 
actions:

1.  The RO should obtain any and all 
records of VA treatment compiled since 
February 1997 which pertain to the 
veteran's claimed right knee disorder.  
As well, the RO should advise the veteran 
of his right to submit any additional 
examination and/or treatment records 
compiled by non-VA physicians concerning 
his right knee disorder, and the RO 
should assist the veteran in obtaining 
those records, providing he furnishes 
adequate identifying information 
regarding the medical providers and the 
date of receipt of such treatment.  Once 
obtained from either VA or non-VA 
sources, the RO should make those records 
a part of the veteran's claims folder.  

2.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
the purpose of determining the nature and 
origin of any existing disorder(s) of the 
veteran's right knee.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all applicable diagnostic 
testing.  In the event that pathology of 
the right knee is shown, it is asked that 
the examining orthopedist offer a 
professional opinion as to whether it is 
at least as likely as not that any 
current right knee disorder of the 
veteran is related to an inservice injury 
to the right knee in or about 1946.  The 
entirety of the veteran's claims folder 
is to be provided to the examiner for use 
in the study of this case.  

3.  Finally, the RO should then 
readjudicate the veteran's claim of 
entitlement to service connection for a 
right knee disorder.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the veteran and his 
representative should be afforded a 
reasonable period for a response before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



			
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

